Exhibit 10.3

 
REPRESENTATION AGREEMENT


dated as of


February 21, 2014


between


PERNIX THERAPEUTICS HOLDINGS, INC.




and


[ATHYRIUM OPPORTUNITIES FUND (A) LP AND ATHYRIUM OPPORTUNITIES FUND (B) LP]


[CETUS CAPITAL II, LLC, LITTLEJOHN OPPORTUNITIES MASTER FUND LP AND SG
DISTRESSED FUND, LP]
 
 
 
 

--------------------------------------------------------------------------------

 




REPRESENTATION AGREEMENT
 
REPRESENTATION AGREEMENT dated as of February 21, 2014 among Pernix Therapeutics
Holdings, Inc., a Maryland corporation (the “Company”) and [Athyrium
Opportunities Fund (A) LP and Athyrium Opportunities Fund (B) LP (collectively,
the “Investor”)] [Cetus Capital II, LLC, Littlejohn Opportunities Master Fund LP
and SG Distressed Fund, LP (collectively, the “Investor”)].
 


 
W I T N E S S E T H
 
WHEREAS, pursuant to the Securities Purchase Agreement (the “Securities Purchase
Agreement”) dated as of February 4, 2014 between the Company and the Investor,
subject to certain conditions, the Investor will purchase from the Company, and
the Company will issue and sell to the Investor, an aggregate principal amount
of the Company’s 8.00% Convertible Senior Notes due 2019 (the “Securities”) as
set forth therein, which are convertible into shares of the Common Stock
pursuant to an indenture dated as of the date hereof among the Company, certain
guarantors from time to time parties thereto and Wilmington Trust, N.A. (the
“Indenture”);
 
WHEREAS, in consideration of, and as a condition to, the Investor consummating
the transactions contemplated by the Securities Purchase Agreement, the parties
hereto desire to enter into this Representation Agreement (this “Agreement”) to
govern certain of their rights, duties and obligations after consummation of the
transactions contemplated by the Securities Purchase Agreement;
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:
 
 
ARTICLE 1                      
 
 
Definitions
 
Section 1.01 .  Definitions.  As used in this Agreement, the following terms
have the following meanings:
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Closing Date” means the date of closing under the Securities Purchase Agreement
and the Securities have been issued to the Investor.
 
“Nominating Criteria” means the criteria for selecting new directors of the
Board established by the Nominating Committee of the Board in accordance with
the Company’s Nominating Committee Charter, which will reflect, among other
factors, a candidate’s integrity and business ethics, strength of character,
judgment, and experience.
 
“Termination Date” means the earlier of (i) the third annual shareholders’
meeting that occurs after the Closing Date and (ii) any date following the
Closing Date on which the Underlying Share Percentage is less than 5%.
 
“Underlying Share Percentage” means, at any time, (i) the number of shares of
Common Stock into which the Securities then held by the Investor (or any
affiliate or successor thereto) are convertible (without giving effect to
applicable conversion blockers, if any), divided by (ii) the sum of the amount
set forth in clause (i) above and the number of shares of the Company’s Common
Stock then outstanding (it being understood that any other Securities then
outstanding shall not be deemed to have been converted for purposes of this
determination), expressed as a percentage.
 
 
ARTICLE 2                      
 
 
Corporate Governance
 
Section 2.01 .  Interest Rate Increase.  If, (i) prior to the first annual
shareholders’ meeting after the Closing Date, [(a)] any of Doug Drysdale, Steven
Elms or Michael Pearce ceases to be a member of the Board without the Investor’s
prior written consent, except in the event such person ceases to be a member of
the Board as the result of death or disability, [or (b) the Investor has
designated one other director, by written notice to the Company, and such person
has not been appointed to the Board within five Business Days of such notice,
provided that the Investor designee satisfies the Nominating Criteria,]1 or
(ii) on any date prior to the Termination Date, (a) the number of members on the
Board exceeds five, unless such increase was approved by the Investor’s
designee, (b) with respect to any election of directors by the shareholders of
the Company, the Company fails to nominate, the Board fails to recommend, or the
Company’s shareholders fail to elect, one director designated by the Investor,
as notified by the Investor to the Company at least ten Business Days prior to
the filing of any proxy statement relating to the election of directors,
provided that such Investor designee satisfies the Nominating Criteria or (c)
any such designee of the Investor dies, becomes disabled, retires, resigns, is
removed or otherwise ceases to be a director, and the Investor designates a
replacement therefor by written notice to the Company and the other Board
members fail to appoint such replacement designee within ten Business Days,
provided that the Investor designee satisfies the Nominating Criteria, in each
case of [sub-clause (i)(a) through (ii)(c) above][clause (i) above or sub-clause
(ii)(a), (b) or (c) above], the Company shall cause the Indenture and the
Securities (and, if applicable, any related agreements and instruments) to be
amended within ten Business Days of such cessation or failure to provide that
the interest rate on the Securities (excluding any “Additional Interest” (as
defined in the Indenture) or any default interest) shall be increased to equal
11.00%, unless the Indenture and the Securities (and, if applicable, any related
agreements and instruments) have already been so amended; provided that
following any subsequent appointment of the Investor’s designee to the Board,
the Company shall be permitted to reduce the interest rate for the Securities
(excluding any “Additional Interest” (as defined in the Indenture) or any
default interest) to 8.00% upon delivery of an officer’s certificate to the
trustee for the Securities stating that the condition for such reduction has
been satisfied (it being understood that upon any subsequent occurrence of any
of the events set forth in [sub-clause (i)(a) through (ii)(c) above][clause (i)
above or sub-clause (ii)(a), (b) or (c) above], the Company shall again provide
for the interest rate for the Securities to increase to
11.00%).  Notwithstanding the foregoing, if the Nominating Committee of the
Board determines, in any of the circumstances described above, that the
Investor’s first designee does not satisfy the Nominating Criteria, (x) the
Company shall so notify the Investor within one Business Day of such
determination, (y) if the deadline (if any) for the Investor to designate a
candidate would otherwise fall prior to the fifth Business Day following the
Investor’s receipt of such notice, such deadline shall be automatically extended
to such fifth Business Day, and (z) the Investor may designate a second
candidate, who shall be deemed to be the Investor’s designee for purposes of the
preceding sentence.
 
____________
1 To be deleted for Cetus
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.02 . Notice of Certain Events.  If, as a result of death, disability,
retirement, resignation, removal or otherwise, there shall exist or occur any
vacancy on the Board, the Company shall have an obligation to notify the
Investor within five Business Days pursuant to ‎Section 3.04 after the existence
or occurrence of such vacancy. In addition, the Company shall notify the
Investor at least fifteen Business Days before it files any proxy statement
relating to the election of directors.
 
ARTICLE 3   
Miscellaneous
 
Section 3.01 . Representations and Warranties.  The Company hereby represents
and warrants that:
 
(a) It has the power and authority to execute and deliver this Agreement, and to
perform its obligations hereunder;
 
(b) Such execution, delivery and performance do not violate or conflict with any
applicable law, any provision of its organizational documents, any judgment or
order of any court or other governmental agency applicable to it or its assets
or any material contractual restriction binding on it or its assets;
 
(c) All governmental and other consents that are required to have been obtained
by it with respect hereto have been obtained and are in full force and effect
and all conditions of any such consents have been complied with; and
 
(d) Its obligations hereunder constitute its legal, valid and binding
obligations, enforceable in accordance with their terms, subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
at law or in equity).
 
Section 3.02 . Binding Effect; Benefit.
 
(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors, and legal representatives.
 
(b) Nothing in this Agreement, expressed or implied, is intended to confer on
any person or entity other than the parties hereto, and their respective heirs,
successors, and legal representatives, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
Section 3.03 .  Waiver; Amendment.  No provision of this Agreement may be
amended, waived or otherwise modified except by an instrument in writing
executed by the Company, with approval of the Board, and the Investor.
 
Section 3.04   Further Assurances.  The Company agrees that it shall execute
and/or deliver any additional agreements, documents and instruments, and take
any further actions as it reasonably considers necessary or advisable, or as
reasonably requested by the Investor, from time to time, to effectuate the
intent and purpose of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.05   Notices.  All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission
or email transmission so long as confirmation of receipt of such email is
requested and received:
 
if to the Company to:
 


 
 
Pernix Therapeutics Holdings, Inc.
884 Johnnie Dodds Blvd., #201
Mt Pleasant, South Carolina 29464
Attention: General Counsel
Telecopy No.: (843) 720-1501
 

 
with a copy (which shall not constitute notice), to:
 
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Attention:  Thomas S. Levato, Esq.
Telecopy No.: 212-355-3333
 
 
(b)
if to the Investor, at address or addresses as may have been furnished to the
Company in writing.

 
All notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of
receipt.  Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding Business Day in the place of
receipt.  Any notice, request or other written communication sent by facsimile
transmission shall be confirmed by certified or registered mail, return receipt
requested, posted within one Business Day, or by personal delivery, whether
courier or otherwise, made within two Business Days after the date of such
facsimile transmissions.
 
Section 3.06 .  Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.
 
Section 3.07 .  Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York
City.  Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.08 .  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 3.09 . Counterparts; Effectiveness.  This Agreement may be executed in
any number of counterparts, by manual or facsimile signature, each of which
shall be deemed to be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.  This Agreement shall become
effective when each party hereto shall have received counterparts hereof signed
by all of the other parties hereto.  Until and unless each party has received a
counterpart hereof signed by the other party hereto, this Agreement shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).
 
Section 3.10 . Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
THE COMPANY:
 
 
PERNIX THERAPEUTICS HOLDINGS, INC.
 
By:
   
Name:
   
Title:
 

 
THE INVESTOR
 
[INVESTOR SIG BLOCKS]
 

